
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8.1



AMENDMENT NUMBER 1
TO
THE MACERICH COMPANY
EXECUTIVE OFFICER SALARY DEFERRAL PLAN


        WHEREAS, The Macerich Company (the "Company") has established The
Macerich Company Executive Officer Salary Deferral Plan (the "Plan") to provide
supplemental retirement income benefits through salary deferrals for certain of
its executive officers; and

        WHEREAS, it is desirable to amend the Plan to increase the amount of
salary eligible for deferral under the Plan from 50% to 100%.

        NOW THEREFORE, the Plan is hereby amended as set forth below, effective
April 1, 1999.

ARTICLE I
TITLE AND DEFINITIONS

1.Article I is amended by changing the definition of Salary to read as follows:

        "'Salary' shall mean the participant's base pay prior to any deferrals
under this Plan or the Senior Executive Deferred Compensation Plan or any salary
reduction contributions to a plan described in Section 401(k) of the Code or
Section 125 of the Code."

2.Article I is further amended by adding the definition of Senior Executive
Deferred Compensation Plan to read as follows:

        "'Senior Executive Deferred Compensation Plan' shall mean The Macerich
Company Deferred Compensation Plan for Senior Executives as it may be amended
from time to time and any successor nonqualified plan of deferred compensation
in which an Eligible Employee is eligible to participate."


ARTICLE III
DEFERRAL ELECTIONS


3.Section 3.1(b) is amended by adding the following sentence to the end thereof:

"Notwithstanding the foregoing, effective April 1, 1999, the amount of Salary
which an Eligible Employee may elect to defer is any percentage or dollar amount
of Salary up to 100% minus the maximum amount of Salary that the eligible
Employee could have deferred under any qualified cash or deferred arrangement as
described in Section 401(k) of the Code (a "401(k) Plan") without violating
Section 402(g) of the Code or the maximum elective contributions permitted under
the terms of the 401(k) Plan."

4.Section 3.1 is amended by adding a new subsection (d) to read as follows:

        "(d) Withholding Taxes. Any deferral election which, either alone or in
combination with a deferral election under the Senior Executive Deferred
Compensation Plan, would reduce the compensation payable to a Participant for a
Plan Year to an amount less than the amount of federal, state and local
withholding taxes applicable to his total deferred and nondeferred compensation
for such Plan Year and to any of his Company Matching Amounts (under this Plan
and/or the Senior Executive Deferred Compensation Plan) that are subject to
withholding taxes for such Plan Year shall be subject to the Company's receipt
from the Participant of an amount equal to the excess of such withholding taxes
over the nondeferred compensation payable to the Participant (the "Withholding
Tax Deficiency") on or before December 31 of such Plan Year. In the event that
such a Participant fails to timely pay to the Company the total amount of such
Withholding Tax Deficiency, the Company shall reduce the amount credited to the
Participant's Deferral Account under this Plan or to the Participant's

--------------------------------------------------------------------------------

account under the Senior Executive Deferred Compensation Plan or any combination
thereof, in the Company's sole discretion, by an amount equal to the unpaid
Withholding Tax Deficiency plus any additional withholding taxes due as a result
of such reduction in the amount of the Participant's deferred compensation for
the Plan Year. In addition, in the event of a reduction in the amount of a
Participant's compensation that is deferred under this Plan pursuant to the
preceding sentence, the Company shall also reduce the amount of any Company
Matching Amount under this Plan for the Participant for the Plan Year to reflect
such reduction in the amount of deferred compensation."

5.Section 3.1 is amended by adding a new subsection (e) to read as follows:

        "(e) Special Elections in 1999 Plan Year. Any Participant who elected to
defer all or a portion of the first 50% of his Salary for the 1999 Plan Year
under the provisions of the Plan in effect prior to the amendment to the Plan
increasing the maximum Salary deferral to 100% may file a written election with
the Committee, on a form provided by the Committee, to defer a portion of his
Salary in excess of the first 50%. Such election (i) must be made no later than
March 31, 1999, (ii) shall apply to that portion of such Participant's Salary
that is in excess of the first 50% of his Salary and is earned on or after
April 1, 1999, and (iii) together with his election with respect to the first
50% of his Salary for the 1999 Plan Year, shall remain in effect until changed
or terminated in accordance with this Section 3.1."

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute this amendment this            day of March, 1999.

    THE MACERICH COMPANY
 
 
By
 


--------------------------------------------------------------------------------


 
 
By
 


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


AMENDMENT NUMBER 2
TO
THE MACERICH COMPANY
EXECUTIVE OFFICER SALARY DEFERRAL PLAN


        WHEREAS, The Macerich Company (the "Company") has established The
Macerich Company Executive Officer Salary Deferral Plan (the "Plan") to provide
supplemental retirement income benefits through salary deferrals for certain of
its executive officers; and

        WHEREAS, it is desirable to amend the Plan to suspend Salary deferrals
and to transfer the account balances of Mace Siegel to The Macerich Company
Deferred Compensation Plan for Senior Executives.

        NOW THEREFORE, the Plan is hereby amended as set forth below, effective
as of October 1, 2002.

ARTICLE III
DEFERRAL ELECTIONS

1.Article III is amended by adding a new Section 3.2 to read as follows:

"3.2—Suspension of Deferrals.

        Notwithstanding anything contained herein to the contrary, all Salary
deferrals under this Plan shall be suspended effective as of October 1, 2002.
Any amounts of Salary deferred under this Plan on or after October 1, 2002 and
credited to a Participant's Deferral Account shall be debited from such Deferral
Account and paid to such Participant without interest before September 30, 2003.
Each Participant's Salary Deferral election in effect as of October 1, 2002
pursuant to Section 3.1 of this Plan shall be suspended until such time, if any,
that this Plan is amended to provide for the resumption of Salary deferrals."

ARTICLE VI
DISTRIBUTIONS

3.Article VI is amended by changing its title to "Distributions and Transfers"
and by adding a new Section 6.5 to read as follows:

"6.5—Transfers of Mace Siegel's Accounts.

        Notwithstanding anything contained herein to the contrary, effective as
of May 22, 2003, Mace Siegel shall become 100% vested in his Deferral Account
and his Company Matching Account under this Plan, and an amount equal to
$600,000 shall be debited from his Accounts under this Plan and transferred to
The Macerich Company Deferred Compensation Plan for Senior Executives (As
Amended and Restated Effective as of January 1, 2003) (the "Senior Executive
Plan"). Effective as of September 15, 2003, the remainder of the amounts
credited to his Accounts (reduced by the amount of the distribution to him
pursuant to Section 3.2 of this Plan) shall be transferred to the Senior
Executive Plan. Upon the completion of such transfers, Mace Siegel shall cease
to be a Participant under this Plan and shall cease to have any benefits under
or interest in this Plan, and the amounts transferred from his Accounts under
this Plan to the Senior Executive Plan shall thereafter be governed solely by
the terms of the Senior Executive Plan."

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS

3.Section 8.4 is amended by changing the first sentence thereof to read as
follows:

        "The Company may amend, modify, suspend or terminate the Plan in whole
or in part, except that no amendment, modification, suspension or termination
shall reduce any amounts then allocated previously to a Participant's Accounts
unless such the amounts allocated to such Accounts are transferred to another
plan of deferred compensation or such amounts are distributed to such
Participant as a return of Salary deferred after the suspension of future Salary
deferrals under this Plan that is effective as of October 1, 2002."

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute this amendment this            day of                         , 2003.


 
 
 
      THE MACERICH COMPANY
 
 
 
      By  

--------------------------------------------------------------------------------


 
 
 
      By  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8.1



AMENDMENT NUMBER 1 TO THE MACERICH COMPANY EXECUTIVE OFFICER SALARY DEFERRAL
PLAN
ARTICLE III DEFERRAL ELECTIONS
AMENDMENT NUMBER 2 TO THE MACERICH COMPANY EXECUTIVE OFFICER SALARY DEFERRAL
PLAN
